     Case 2:20-cv-04945-JGB-JPR Document 17 Filed 12/14/20 Page 1 of 1 Page ID #:1847



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     WILLIAM DEAUNTAE SHEHEE,         )   Case No. CV 20-4945-JGB (JPR)
                                        )
12                       Petitioner,    )
                                        )   ORDER ACCEPTING FINDINGS AND
13                  v.                  )   RECOMMENDATIONS OF U.S.
                                        )   MAGISTRATE JUDGE
14     W.L. MONTGOMERY, Warden,         )
                                        )
15                       Respondent.    )
                                        )
16
17          The Court has reviewed the Petition, records on file, and

18     Report and Recommendation of U.S. Magistrate Judge.          See 28

19     U.S.C. § 636(b)(1).     No objections to the R. & R. have been

20     filed.

21          The Court accepts the findings and recommendations of the

22     Magistrate Judge.     IT THEREFORE IS ORDERED that Respondent’s

23     motion to dismiss is granted in part, the Petition’s third ground

24     is dismissed as unexhausted, and Respondent must file an answer

25     to the Petition’s remaining two claims no later than 45 days from

26     the date of this Order.

27
28     DATED: December , 2020
                                            JESU
                                            JESUS
                                               US G.
                                                   G BERNAL
                                            U.S.
                                               . DISTRICT
                                                  DISTRICT JUDGE
